SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2007 Commission File No.0-19944 M~WAVE, INC. (Exact name of registrant as specified in its charter) DELAWARE 36-3809819 (State or other jurisdiction of Incorporation or organization) (I.R.S.Employer identification No.) 11533 Franklin Ave. Franklin Park, Illinois 60131 (Address of principal executive offices) (Zip Code) Registrant’s telephone number including area code: (630) 562-5550 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the Registrant is an Yes No Accelerated filer (as defined by rule 12b-6 of the Act) ¨ x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The registrant has 1,813,150 shares of common stock outstanding at November 14, 2007. 1 M-WAVE, INC. CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 (unaudited) Page 3 Consolidated Statements of Operations for the Three Months Ended September 30, 2007 and 2006 (unaudited) Page 4 Consolidated Statements of Operations for the Nine Months Ended September 30, 2007 and 2006 (unaudited) Page 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 (unaudited) Pages 6 Notes to Consolidated Financial Statements (unaudited) Pages 7-14 Item 2. Management’s Discussion and Analysis of Financial Conditionand Resultsof Operations Pages 14-25 Item 3 Controls and Procedures Page 25 PART II. OTHER INFORMATION Item 1 Legal Proceedings Page 26 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds Page 26 Item 3 Defaults Upon Senior Securities Page 26 Item 4 Submission of Matters to a Vote of Security Holders Page 26 Item 5 Other Information Page 26 Item 6 Exhibits Page 26 Signatures Page 27 2 Table of Contents Part I - Financial Information Item 1 - Financial Statements M-Wave, Inc. CONSOLIDATED BALANCE SHEETS (unaudited) September30, December31, 2007 2006 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 659,082 $ 1,696,340 Accounts receivable, net of allowance for doubtful accounts, 2007- $80,000: 2006- $80,000 1,099,014 1,089,021 Inventories, net 1,611,039 1,348,004 Prepaid expenses and other assets 172,160 115,932 Other receivable 200,000 6,836 Total current assets 3,741,295 4,256,133 EQUIPMENT: Equipment 424,910 434,156 Less accumulated depreciation (208,247 ) (145,607 ) Equipment, net 216,663 288,549 TOTAL $ 3,957,958 $ 4,544,682 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 1,323,897 $ 1,449,083 Accrued expenses 701,660 277,746 Note payable 0 58,000 Total current liabilities 2,025,557 1,784,829 COMMITTMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, $100 par value; Series A authorized, 30,000 shares; issued and outstanding: 2007 and 2006: 12,500 shares 656,800 656,800 Series B authorized, 70,000 shares; issued and outstanding: 2007 and 2006: 69,648 shares 6,842,797 6,842,797 Common stock, $.005 par value; authorized, 200,000,000 shares; issued and outstanding 2007: 1,813,150;2006: 1,763,150 shares 11,236 10,986 Additional paid-in capital 14,427,683 14,199,062 Accumulated deficit (17,720,945 ) (16,664,622 ) Treasury stock, at cost, 2007 and 2006: 433,954 shares (2,285,170 ) (2,285,170 ) Total stockholders' equity 1,932,401 2,759,853 TOTAL $ 3,957,958 $ 4,544,682 See notes to consolidated financial statements 3 Table of Contents M-Wave, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended September30 2007 2006 NET SALES $ 2,942,854 $ 2,597,939 COST OF GOODS SOLD 2,223,813 2,006,869 Gross profit 719,041 591,070 OPERATING EXPENSES: General and administrative 918,535 649,691 Selling and marketing 209,887 188,308 Total operating expenses 1,128,422 837,999 Operating loss from continuing operations (409,381 ) (246,929 ) Total interest expense 0 (10,165 ) LOSS FROM CONTINUING OPERATIONS (409,381 ) (257,094 ) Loss from discontinued operations (note 9), net of tax $ 0 $ (276,131 ) Net loss $ (409,381 ) $ (533,225 ) Preferred stock dividends $ (266,984 ) $ (83,504 ) Net loss attributable to common shareholders $ (676,365 ) $ (616,729 ) BASIC AND DILUTED LOSS PER COMMON SHARE Continuing operations $ (0.37 ) $ (0.22 ) Discontinued operations - (0.18 ) $ (0.37 ) $ (0.40 ) Weighted average shares outstanding 1,813,150 1,552,960 See notes to consolidated financial statements 4 Table of Contents M-Wave, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Nine Months Ended September30 2007 2006 NET SALES $ 7,991,758 $ 7,176,776 COST OF GOODS SOLD 5,997,828 5,380,916 Gross profit 1,993,930 1,795,860 OPERATING EXPENSES: General and administrative 2,149,650 3,262,220 Selling and marketing 633,619 585,229 Total operating expenses 2,783,269 3,847,449 Operating loss from continuing operations (789,339 ) (2,051,589 ) Total interest expense 0 (419,028 ) Loss from continuing operations $ (789,339 ) $ (2,470,617 ) Loss from discontinued operations (note 9), net of tax $ 0 $ (406,435 ) Net loss $ (789,339 ) $ (2,877,052 ) Preferred stock dividends $ (266,984 ) $ (235,943 ) Net loss attributable to common shareholders $ (1,056,323 ) $ (3,112,995 ) BASIC AND DILUTED LOSS PER COMMON SHARE Continuing operations $ (0.59 ) $ (1.74 ) Discontinued operations - (0.26 ) $ (0.59 ) $ (2.01 ) Weighted average shares outstanding 1,791,099 1,551,429 See notes to consolidated financial statements 5 Table of Contents M-Wave, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended September30 2007 2006 OPERATING ACTIVITIES: Net loss $ (789,339 ) $ (2,877,052 ) Adjustments to reconcile net loss to net cash flows used in operating activities: Loss on disposal of property, plant, and equipment 334 31,405 Depreciation 66,338 58,710 Amortization of discount on long-term debt 0 356,787 Trade debt forgiveness 0 (323,772 ) Provision for inventories 0 120,000 Stock compensation recognized on options and warrants 140,871 755,967 Fair value adjustment to common stock warrants 0 (4,993 ) Changes in assets and liabilities, net of effects of acquired business: Accounts receivable (9,993 ) (76,859 ) Inventories (263,035 ) 1,034,821 Prepaid expenses and other assets (256,229 ) 119,958 Accounts payable (125,186 ) (362,927 ) Accrued expenses 156,931 (40,244 ) Net cash flows used in operating activities (1,079,308 ) (1,208,199 ) INVESTING ACTIVITIES: Purchase of equipment 0 (21,448 ) Proceeds from sale of property, plant and equipment 5,214 154,494 Repayments on note receivable 6,836 61,498 Net cash flows provided by investing activities 12,050 194,544 FINANCING ACTIVITIES: Proceeds from exercise of stock options and warrants 88,000 527,000 Net borrowings on note payable, bank 0 545,000 Payments on short and long term debt (58,000 ) 0 Proceeds from preferred stock issuance 0 1,777,989 Payment of preferred dividends 0 (235,943 ) Net cash flows provided by financing activities 30,000 2,614,046 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (1,037,258 ) 1,600,391 CASH AND CASH EQUIVALENTS: Beginning of period 1,696,340 247,731 End of period $ 659,082 $ 1,848,122 SUPPLEMENTAL SCHEDULES OF NONCASH INVESTING AND FINANCING ACTIVITIES: Reclassification of common stock warrants to stockholders' equity $ 0 $ 290,494 Conversion of long-term debt to stockholders' equity 0 4,564,808 Accrued interest added to note payable balance 0 20,601 Accrued dividends preferred stock 266,984 0 See notes to consolidated financial statements 6 Table of Contents M-WAVE, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America for interim financial information and with the instructions to Form 10-QSB.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments necessary for a fair presentation, consisting only of normal recurring adjustments, have been included. Operating results for the three and nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007.For further information, refer to the financial statements and footnotes thereto included in the Company’s annual report on Form 10-KSB for the year ended December 31, 2006. 2. Business Product Lines Sales by product line for the three and nine months ended September 30, 2007 and 2006 consisted of the following: Three months ended September30, Nine months ended September30, 2007 2006 2007 2006 Digital $ 1,707,565 $ 2,295,876 $ 5,364,600 $ 6,074,544 Non PCB 1,166,886 141,787 2,394,280 240,903 Other 68,403 160,276 232,878 861,329 Total sales $ 2,942,854 $ 2,597,939 $ 7,991,758 $ 7,176,776 Sales within the digital product line include ten key customers, which represented approximately 90% of sales in the third quarter of 2007 versus approximately 93% of sales in the third quarter of 2006.Year to date sales for these key customers within the digital product line represented approximately 92% of sales versus approximately 90% of year to date sales in 2006.Year to date sales for the Company’s top ten digital customers were down approximately 9% compared to prior year to date sales. Non printed circuit board (“Non PCB”) sales represent sales of new products, other than printed circuit boards, to the Company’s existing digital customer base.Sales within the Non PCB product line include three primary customers, which represented approximately 84% of sales of Non PCB products in the third quarter of 2007 versus approximately 100% of sales in the third quarter of 2006.Year to date sales for these key Non PCB customers represented approximately 88% of sales of non PCB products versus approximately 88% of year to date sales in 2006.Year to date sales for the Company’s top three Non PCB customers were up approximately 902% compared to prior year to date sales 7 Table of Contents Other sales primarily represent tooling charges billed to customers for either new products or existing products that have gone through a revision.Prior year other sales also include commission revenues billed per our October 2005 agreement with American Standard Circuits (“ASC”), pursuant to which the Company sold its “RF” (radio frequency) product line, but continued to assist ASC in transitioning the RF customers throughout 2006 as well as sales to former RF customers of its remaining inventory.Prior year sales included approximately $38,000 in commissions during the third quarter of 2006.Prior year to date sales included approximately $195,000 in commissions and approximately $282,000 in sales to former RF customers. The loss of, or a substantial reduction in the orders from, the Company’s major customers could have a material effect on the financial statements. 3. Debt On January 25, 2006, the Company entered into an Agreement with Mercator Momentum Fund III (“Mercator”), amending the Loan Document Purchase Agreements that Mercator purchased from Silicon Valley Bank on November 9, 2005.Provisions of this amendment include elimination of certain provisions and conditions of the loan originally between the Company and Silicon Valley Bank, including financial covenants that existed under the original agreement.As part of this amendment, all previous defaults that had existed under the original agreement were waived. In connection with the loan purchase, the principal amount due was amended to include interest accrued between November 9 and December 31, 2005 of approximately $21,000.As of March 1, 2006, the balance due on the bank notes purchased by Mercator Advisory Group, LLC (“M.A.G. Capital “)was approximately $1,620,000.During the first quarter of 2006, M.A.G. Capital provided additional debt financing of approximately $545,000.Mercator is affiliated with M.A.G. Capital. On March 1, 2006 the Company entered into an agreement with M.A.G. Capital to convert its debt of approximately $4,565,000 into approximately 45,648 shares of Series B Convertible Preferred Stock. 8 Table of Contents The amount of debt converted into the Series B Convertible Preferred Stock was comprised of the following amounts: Promissory notes issued to MAG Capital $ 2,400,000 Bank notes purchased by MAG Capital $ 1,619,808 MAG debt financing first quarter $ 545,000 Total debt converted to equity $ 4,564,808 Upon the conversion of debt to equity described above, the remaining unamortized debt discount was recognized as interest expense in the amount of approximately $357,000 during the first quarter of 2006. On October 10, 2006, the Company financed equipment for $70,000 with a note payable with eleven monthly installments of $6,000 and a final payment of $4,000.Amount outstanding on the note payable at September 30, 2007 was $0. 4. Equity During the first quarter of 2006 the Company issued an aggregate of 45,648 shares of Series B Convertible Preferred Stock which are convertible into shares of the Company’s common stock. The Series B Preferred was issued to Mercator Momentum Fund, LP, Mercator Momentum Fund III, LP, and Monarch Pointe Fund, Ltd. (“the Purchasors”)in exchange for cancellation of indebtedness owed to them by the Company. The Company also issued an additional 19,000 shares of Series B Preferred Stock in exchange for $1,900,000 which was held in a reserve account to be released by a majority of the independent directors as appropriate to fund expenses of the company.As of September 30, 2007, there was approximately $445,000 remaining in the account to fund future expenses. The Company paid fees of approximately $122,000 in connection with the combination of debt to equity conversion and additional equity placement. On December 29, 2006 the Company issued an additional 5,000 shares of Series B Preferred Stock in exchange for $500,000. The Series B stock is non-voting and is entitled to receive monthly dividends at an annual rate of 15%, subject to reduction to 9% after the Registration Statement is declared effective by the Securities and Exchange Commission. The Company is to use its best efforts to file a registration statement covering the shares of common stock underlying the Series B Convertible Preferred Stock (the “Conversion Shares”), the shares of common stock underlying the Warrants (the “Warrant Shares”), and the shares of common stock underlying the Series A Preferred Stock issued by the Company to the Purchasers on June 17, 2004.Mercator waived their dividend payments for the months of January through June 2007.Dividends for the three months ended September 30, 2007 of approximately $267,000 has been accrued but unpaid. 9 Table of Contents During the first nine months of 2007 and 2006, Mercator did not convert any shares of their preferred stock into common shares. As of September 30, 2007 there are 12,500 Series A preferred shares outstanding and 69,648 Series B preferred shares outstanding. Potentially dilutive common shares consist of the incremental common shares issuable upon conversion of convertible preferred shares, and the exercise of common stock options and warrants for all periods.For all periods ended September 30, 2007 and 2006, the basic and diluted shares reported are equal because the common share equivalents are anti-dilutive due to the net losses for each period.Below is a tabulation of the potentially dilutive securities: 3 months ended September30, 9 months ended September30, 2007 2006 2007 2006 Weighted average shares outstanding 1,813,150 1,552,960 1,791,099 1,551,429 Options in the money, net 290 43,690 25,433 48,096 Warrants in the money, net 0 96,861 51,041 102,759 Total Outstanding and Potentially Dilutive shares 1,813,440 1,693,511 1,867,572 1,702,284 On February 28, 2006, the Company re-priced all of their warrants issued to M.A.G. Capital, LLC and related entities.A total of 532,862 warrants were re-priced from between $4.08 and $5.08 per share to $2.48 per share, one cent above the closing market price on that date.The Company recorded approximately $286,000 of stock compensation expense during 2006 related to the re-pricing of these warrants.The fair value of the re-pricing was determined using the Black Scholes option pricing model. On July 12, 2007, the Board of Directors authorized a six month extension of M.A.G. Capital’s warrants that were set to expire on July 23, 2007.This action extended the life of approximately 253,000 of approximately 320,000 warrants, all priced at $2.48, to January 23, 2008.The value of the warrants was determined using the Black-Scholes pricing model which calculated a value of approximately $49,000 based on a fair value price of $0.19, assuming an expected life of 6 months, a risk-free interest rate of 5.13%, volatility of 21.3%, and no dividend yield.M.A.G. Capital has approximately 50,000 warrants set to expire on February 23, 2008, and approximately 17,000 warrants set to expire on June 16, 2008.All warrants owned by M.A.G. Capital are fully vested and exercisable as of September 30, 2007. 10 Table of Contents 5. Litigation The Company is not a party to any litigation whose outcome is expected to have a material adverse effect on the financial position or results of operations of the Company. 6. Share-Based Compensation The Company has a stock option plan that authorizes the granting of options to officers, key employees and directors to purchase the Company’s common stock at prices equal to or above the market value of the stock at the date of grant.Under this plan, substantially all shares authorized under the plan have been granted as of September 30, 2007.The exercise price of all employee and director options granted in 2007 and 2006 were above fair market value. Compensation expense is recognized only for share-based payments expected to vest. We estimate forfeitures at the date of grant based on our historical experience and future expectations. Estimated forfeitures are expected to be minimal and not material to the financial statements. The Company recognizes share-based compensation expense in general and administrative expenses in the statement of operations.The Company did not issue any options during the three months ended September 30, 2007 and 2006 respectively.For the nine months ended September 30, 2007 and 2006 respectively, the Company issued 34,776 and 166,331 options, respectively.These grants were priced at $3.41 and $2.72 respectively.There were no options exercised or forfeited during the three and nine months ended September 30, 2007 and 2006, respectively. Information related to the Company’s share-based compensation plan for the three and nine months ended September 30, 2007 and 2006, is as follows: Three months ended September30, Nine months ended September30, 2007 2006 2007 2006 Total share-based compensation expense $ - $ 121,133 $ 92,173 $ 452,555 Weighted average grant date fair value $ - $ - $ 3.10 $ 2.48 Unrecognized compensation cost 0 0 0 112,600 Remaining weighted average period cost will be recognized over 0.00 0.00 0.00 0.70 11 Table of Contents Total common stock warrants outstanding at September 30, 2007 were 354,113, and were all exercisable at September 30, 2007.During the second quarter of 2007, 50,000 warrants priced at $1.76 were exercised.The Company received cash of approximately $88,000 and recorded an increase to common stock and additional paid in capital. 7. Taxes In July 2006, the FASB issued FASB Interpretation No. 48 (FIN 48) "Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109, Accounting for Income Taxes". FIN 48 clarifies the accounting for income taxes by prescribing the minimum recognition threshold a tax position is required to meet before being recognized in the financial statements. FIN 48 also provides guidance on derecognition, measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition. The interpretation applies to all tax positions related to income taxes subject to FASB Statement No. 109. FIN 48 is effective for fiscal years beginning after December 15, 2006. Differences between amounts recognized in the statements of financial position prior to the adoption of FIN 48 and the amounts reported after adoption should be accounted for as cumulative-effect adjustment recorded to the beginning balance of retained earnings. The adoption of FIN 48 did not have a material impact on our loss from continuing operation, net loss, or earnings per share. The Company adopted FIN 48 as of January 1, 2007.The Company has no unrecognized tax benefits, accrued interest, or penalties as of the date of adoption.The Company has no tax positions at the date of adoption in which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly increase within one year of the adoption of FIN 48.Tax years 2004 through 2006 remain subject to examination by major tax jurisdictions upon the adoption of FIN 48. 8. Reclassifications Certain items in the 2006 consolidated financial statements have been reclassified to conform to the 2007 presentation. 9. Discontinued Operations The Company follows the provisions of SFAS 144 to identify and account for discontinued operations.The Company carried assets and liabilities related to its discontinued operations on its balance sheet.These assets were carried at their net book value which approximated its estimated net realizable value less estimated costs to sell the assets, and were included with assets from continuing operations in the accompanying consolidated balance sheet.These liabilities are carried at their net book value which approximated the full amount of consideration necessary to settle these obligations.The approximate carrying value of these assets and liabilities at September 30, 2007 and December 31, 2006 is below: 12 Table of Contents 2007 2006 Accounts Receivable $ 0 $ 65,000 Total assets $ 0 $ 65,000 On January 9, 2006, the Company announced it had taken steps to liquidate its M-Wave DBS, Inc (DBS) assets it previously acquired in February 2005.In connection with that activity, the Company announced that it had terminated all but its logistics and warehousing DBS personnel and discontinued current operations. The Company entered into an agreement in October 2006 to complete the liquidation of all remaining inventory by the end of the year at a selling price which approximated the carrying value of approximately $169,000 at September 30, 2006. The Company also settled all of its remaining obligations to DBS inventory suppliers for nominal value.Based on these vendor settlements, the Company recorded approximately $324,000 in vendor debt forgiveness during the second quarter of 2006, which are included in the results from discontinued operations. The net loss from discontinued operations for the three and nine months ended September, 2007 and 2006 are as follows: Three Months Ended September30, Nine Months Ended September30, 2007 2006 2007 2006 Net sales $ - $ 68,000 $ - $ 899,000 Cost of goods sold - 269,000 - 1,359,000 Gross (loss)/profit - (201,000 ) - (460,000 ) Operating income/(expenses) - (75,000 ) - 49,000 Income/(loss) from Discontinued operations $ - $ (276,000 ) $ - $ (411,000 ) The loss from discontinued operations resulted in an increase to the basic and diluted loss per common share of approximately $0.00 and $0.18 for the three months ended September 30, 2007 and 2006 respectively.The loss from discontinued operations resulted in an increase to the basic and diluted loss per common share of approximately $0.00 and $0.26 for the nine months ended September 30, 2007 and 2006 respectively. 10.New Accounting Pronouncements In September 2006, the FASB issued SFAS 157, Fair Value Measurements.SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.The requirements of SFAS 157 are effective for the Company's fiscal year ending December 31, 2008.The Company does not believe the adoption of SFAS 157 will have a material effect on its financial statements. 13 Table of Contents In February 2007, the FASB issued SFAS 159, The Fair Value Option for Financial Assets and Financial Liabilities. SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value at specified election dates. Under SFAS 159, a business entity shall report unrealized gains and losses on items for which the fair value option has been elected in earnings (or another performance indicator if the business entity does not report earnings) at each subsequent reporting date. SFAS 159 also establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities. This Statement is effective for fiscal years beginning after November 15, 2007. The Company does not believe that adoption of SFAS 159 will have a material effect on its financial statements. Item 2: MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS We are a value added service provider of high performance printed circuit boards used in a variety of digital and high frequency communications applications for a variety of telecommunications and industrial electronics applications. We satisfy our customers’ requirements for telecommunications and industrial electronics printed circuit boards, either rigid, flexible or bonded, by directly booking orders, supervising and inspecting outsourced manufacture of such boards through our global base of production partners located in China and Southeast Asia, and domestically, through pre-screened production partners. Our business model is referred to as Virtual Manufacturing. Through Virtual Manufacturing we contractually supply a wide range of printed circuit board needs of our customers, creating a “pipeline” between those customers and production that covers early prototypes and pilot production, directly into mass production, offering one seamless source. We deliver products when our customers need them through consignment inventory control, demand pull, just in time, in plant storehouses, supplier or vendor managed inventory and other supply-chain programs. We began Virtual Manufacturing during 2000 by developing subcontracting relationships with predominately Asian global manufacturers, from our base in Singapore. In virtual manufacturing, we assume many of the pre and post-production services of a manufacturer, while outsourcing the physical processes either adjunct to our personnel or in relatively close proximity to assure the highest quality fulfillment. 14 Table of Contents Our manufacturing partners maintain most certificates for quality, environmental and safety, including ISO, QS, UL, CE and others. We believe our manufacturing partners have a reputation for timely fulfillment of orders that are competitively priced, shipped from modern plants operating with the highest standards of worker and environmental safety both within and outside of the United States. We market our products through regional sales managers supported by independent sales organizations.Our base of approximately 50 customers represents a highly sophisticated group of purchasers. In 2005, we started to solicit new orders and extend our product lines to include custom or engineered electronic products sourced from Asia on behalf of existing accounts. These products are sourced and imported on a pan-Asian basis and cover a broad range of components that include LED’s, wire bonding services, harnesses, extruded housing products, and other customer specific products.This effort has been geared toward diversifying and increasing our overall margins. Initially, we solicited existing customers, but we also intend to solicit new accounts.Our niche focuses in a higher mix of products at lower volumes that larger scale distributors or brokers fail to address.Our customers tend to be smaller middle market companies through midsize firms with little presence or capability in Asia that elect us as their procurement partners. Significant Events On January 26, 2007, the Company entered into a Merger Agreement with SunFuels, Inc. and Blue Sun Biodiesel, LLC (“SunFuels”). SunFuel’s primary business is the acquisition and distribution of canola oils refined into a biodiesel blend that can operate in both commercial and passenger vehicles. The primary marketing of SunFuel’s products focuses on the branded Blue Sun Fusion™ that is a blend of premium Blue Sun Biodiesel (20%) with petroleum diesel fuel (80%), along with Blue Sun's proprietary additive package specifically tailored for regional climates and seasons.Blue Sun indicates that it will also refine biodiesel products from the plant it intends to break ground on in 2007 located in Las Cruces, New Mexico. The transaction is expected to close in the fourth quarter of 2007, pending satisfaction of conditions to closing. When the transaction closes, certain directors and the officers of SunFuels will assume control of the Company, which will change its name to Blue Sun Holdings, Inc.The Company’s operating subsidiary will be renamed Blue Sun Biodiesel, Inc. The Company is expected to remain a publicly traded and reporting company following the closing of the transaction. As consideration for the merger transaction, the outstanding equity securities of SunFuels will be exchanged for equity securities of M-Wave.Specifically, outstanding SunFuels Common Stock, Series A Convertible Preferred Stock, options and warrants will be exchanged for Company Common Stock, Series C Convertible Preferred Stock, options and warrants, respectively.As a result, the holders of such SunFuels equity securities will own approximately 87.2% of the Common Stock of the Company, on a fully-diluted basis, assuming (i) the completion of the SunFuels Series A Convertible Preferred Stock financing described below and (ii) conversion or exercise of all convertible or exercisable securities of the Company that will be outstanding after the completion of the merger.Similarly, all of the outstanding Blue Sun membership interests not already owned by SunFuels will be exchanged for shares of Company Common Stock.As a result, the holders of such Blue Sun membership interests will own approximately 3.8% of the Common Stock of the Company, as so calculated on a fully-diluted basis.The currently outstanding shares of M-Wave Common Stock will remain outstanding and, following the exchange of SunFuels and Blue Sun equity securities for M-Wave equity securities, the currently outstanding shares, warrants and options of M-Wave will represent approximately 8.0% of the outstanding shares, warrants, and options of the Company, as so calculated on a fully-diluted basis. 15 Table of Contents The merger transaction is subject to the approval by the stockholders of M-Wave and SunFuels and the members of Blue Sun, receipt of all required consents, receipt of all regulatory approvals, and other customary closing conditions.Holders of a majority of the outstanding shares of each class of stock of SunFuels and holders of approximately 48% of the outstanding shares of Common Stock of M-Wave and 100% of the outstanding shares of each class of preferred stock of M-Wave have agreed to vote their Common Stock in favor of the mergers.SunFuels, which holds 94.4% of the outstanding Blue Sun membership interests, has agreed to the Blue Sun merger.In addition, the merger transaction is subject to the receipt of the remaining $10.125 million in SunFuels Series A Convertible Preferred Stock. There can be no assurances that SunFuels will receive the remaining $10.125 million or that the merger transaction will be completed as contemplated. On July 24, 2007, the Company filed Form S-4 with the Securities and Exchange Commission (“SEC”).This filing included Amendment 1 to the Merger Agreement between the Company and Blue Sun, dated June 27, 2007,which extended the date to complete the merger from June 30, 2007 to December 31, 2007. On September 21, 2007, the Company filed Amendment 1 to Form S-4 that responded to SEC comments in connection with Form S-4.In connection with this filing, the Company filed Amendment 2 to the Merger Agreement between the Company and Blue Sun, dated September 20, 2007, in which the exchange ratio of conversion shares was fixed.In addition, the amendment also provided that a portion of the Company’s costs associated with the merger will be reimbursed by Blue Sun at closing, up to $200,000.As of September 30, 2007, the Company has recorded merger costs of approximately $609,000, of which approximately $409,000 has been expensed during the nine months ended September 30, 2007. On
